DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to application 16811384 filed 3/6/2020.  Claims 1-20 are pending.

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
	Species 1 – Fig. 1 (direct drive turbofan)
	Species 2 – Fig. 2 (geared turbofan)
	Species 3 – Fig. 3 (turboshaft)
	Species 4 – Fig. 5 (turbofan-based hybrid propulsion system)
	Species 5 – Fig. 6 (fanless electric propulsion system)
	Species 6 – Fig. 7 (geared turbofan-based hybrid propulsion system)
The species are independent or distinct because they include mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.

This application contains claims directed to the following patentably distinct sub-species: 
	Sub-Species A – Figs. 1-3 (power transfer medium to drive booster 42)
	Sub-Species B – Fig. 4 (energy storage device 50 and electric motor 52 to drive booster 42, capable of driving booster 42 when engine is off)
	Sub-Species C – Fig. 8 (power sharing/power split device 60 connected to LP shaft 32 to drive booster 42)
	Sub-Species D – Fig. 9 (power sharing/power split device 60 connected to electric motor/generator 62 and HP shaft and LP shaft)
The sub-species are independent or distinct because they include mutually exclusive features. In addition, these sub-species are not obvious variants of each other based on the current record.

AND a single disclosed sub-species (compatible with the elected species) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is found to be generic.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above because at least the following reason(s) apply:  a search of each of the above-identified species and sub-species would require diverging search strategies in order to locate prior art that is pertinent to each.  For example, searching for the power transfer medium (sub-species A) that permits variable-speed driving of booster 42 using one of the LP or HP shafts is very unlikely to result in locating prior art that teaches the energy storage device and electric motor of sub-species B.  This applies to each of the species (which are very different engine architectures with different classifications) as well as the sub-species.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species AND a compatible sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species and sub-species or grouping of patentably indistinct species/sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741